               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Nicholas M. Blaszczyk,

                       Plaintiff,     Case No. 19-cv-11367

v.                                    Judith E. Levy
                                      United States District Judge
Gregory B. Darby, et al.,
                                      Mag. Judge Mona K. Majzoub
                       Defendants.

________________________________/


     OPINION AND ORDER DISMISSING CASE FOR LACK OF
              SUBJECT MATTER JURISDICTION

      On May 8, 2019, Plaintiff Nicholas Blaszczyk initiated this action

for declaratory and injunctive relief against Defendants Gregory Darby,

Cruisin’ Tikis, LLC, Cruisin’ Tikis Transportation Services, LLC,

Cruisin’ Tiki Builders, LLC, and Cruisin’ Tikis International, Inc. (ECF

No. 1.) The Court ordered Plaintiff to show cause why the case should not

be dismissed for lack of subject matter jurisdiction. (ECF No. 15.) On

September 26, 2019, the Court held a hearing at which the parties

discussed, among other issues, whether a case or controversy exists and
whether the amount in controversy exceeds $75,000. The Court now

dismisses Plaintiff’s case for lack of subject matter jurisdiction.

     I.     Background

     This    case   involves    a   commercial    dispute    between     two

businesspeople over a summer hospitality enterprise. Defendant Gregory

Darby operates a Florida-based family of companies under the name

“Cruisin’ Tiki.” (ECF No. 1, PageID.4.) A Cruisin’ Tiki vessel, which

combines “common features of a ‘tiki bar’ with the functionality of a

water-worthy vessel” (ECF No. 1, PageID.9), offers a maritime adventure

for those “cruising to [their] favorite dockside venue or just hanging with

friends for a fun time.” Cruisin’ Tikis, LLC, https://cruisintikis.com/ (last

visited Nov. 13, 2019). In January 2018, Plaintiff entered into a contract

(the “Purported Agreement”) with Defendant Darby, authorizing

Plaintiff to operate Crusin’ Tiki vessels in Metropolitan Detroit. (ECF No.

1, PageID.5) Under the agreement, Plaintiff received “an exclusive, non-

assignable right and license to operate a commercial charter operation of

a CRUISIN TIKI® VESSEL” on “the United States side of Lake St. Clair.”

(Id. at PageID.21, PageID.28.) In exchange, Plaintiff must pay “a fee of

8% of charter revenue derived from using the Cruisin’ Tiki® intellectual


                                     2
property, website, brand name, marketing materials and Charter

software applications.” (Id. at PageID.29.)

     Like many business deals, the agreement never fully set sail. In

November 2018, Defendants sent Plaintiff an additional 159-page

franchise disclosure document. (ECF No. 1, PageID.11). The additional

disclosures were not referenced in the original contract. Plaintiff,

displeased with the new contractual requirements, sought to terminate

the Purported Agreement. (ECF No.1, PageID.12–13.) Counsel for both

parties discussed the situation via email in January 2019, but they did

not arrive at a resolution. (Id. at PageID.12–13.) In May 2019, one or

more Defendant companies contacted Plaintiff by email requesting that

Plaintiff enter a monthly revenue report, pursuant to the Purported

Agreement. (ECF No. 1, PageID.13.) In response, Plaintiff filed this

lawsuit, seeking a declaration that the Purported Agreement violates

Federal Franchise Regulations and an injunction preventing Defendants

from attempting to enforce it. (ECF No. 1, PageID.15–17.)

     Plaintiff alleges that jurisdiction exists under § 1332 because “the

parties are completely diverse and the amount in controversy exceeds

$75,000.00.” (ECF No.1, PageID.5.) However, Plaintiff’s theory does not


                                    3
hold water. Plaintiff’s case meets neither the constitutional nor statutory

requirements for subject matter jurisdiction.1 Because Plaintiff’s case

does not raise a constitutionally sufficient controversy, and—even if the

Court were to find such a controversy—the amount in controversy does

not exceed $75,000, the Court must dismiss the case.

      II.    Subject Matter Jurisdiction

      This Court does not have the power to hear every case brought

before it. “Federal courts are not courts of general jurisdiction; they have

only the power that is authorized by Article III of the Constitution and

the statutes enacted by Congress.” Hamama v. Adducci, 912 F.3d 869,

874 (6th Cir. 2018) (citing Bender v. Williamsport Area Sch. Dist., 475

U.S. 534, 541 (1986)). “It is to be presumed that a cause lies outside this

limited jurisdiction, and the burden of establishing the contrary rests



      1  While not the focus of this order, Plaintiff’s complaint fails to allege facts
sufficient to show complete diversity. Plaintiff alleges only that Plaintiff “is an
individual who resides in Macomb County, Michigan, United States.” (Id. at
PageID.6.) Plaintiff makes no allegations with respect to his own citizenship. An
individual is not necessarily a citizen of the place in which that individual resides.
Mississippi Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989). Rather, an
individual is a citizen of the state in which that individual is domiciled, as defined by
the individual’s (1) physical presence within a state; and (2) intent to remain
indefinitely. Id. Therefore, Plaintiff’s allegations are insufficient to show complete
diversity between parties.


                                           4
upon the party asserting jurisdiction.” Hamontree v. United States, No.

16-6582, 2018 WL 1935935, at *1 (6th Cir. Feb. 1, 2018) (citing Kokkonen

v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994)). “It has long been the

case that ‘the jurisdiction of the Court depends upon the state of things

at the time of the action brought.’” Grupo Dataflux v. Atlas Glob. Grp.,

541 U.S. 567, 570 (2004) (citing Mollan v. Torrance, 22 U.S. 537, 549

(1824)).

     It is the Court’s unfailing duty to ensure that each case it hears is

properly before it. All courts have an “independent obligation to

determine whether subject-matter jurisdiction exists, even in the absence

of a challenge from any party.” Arbaugh v. Y & H Corp., 546 U.S. 500,

514 (2006) (citing Ruhgras AG v. Marathon Oil Co., 526 U.S. 574, 583

(1999)). Challenges to a court’s subject matter jurisdiction “may be raised

at any time, by any party or even sua sponte by the court itself.” Franzel

v. Kerr Mfg. Co., 959 F.2d 628, 630 (6th Cir. 1992). The parties may

neither consent nor stipulate to a court’s subject matter jurisdiction

where it does not exist. American Bankers Ins. Co. v. Nat’l Cas. Co., No.

2:08–cv–13522, 2009 WL 257699, at *4 (E.D. Mich. Feb. 3, 2009) (citing

California v. LaRue, 409 U. S. 109, 112 n.3 (1972)).


                                    5
      This suit presents two closely related jurisdictional issues: whether

Plaintiff has demonstrated an Article III case or controversy, and if he

has, whether Plaintiff’s suit involves an amount in controversy greater

than $75,000. Neither requirement is met.

      A.     Case or Controversy Legal Standard

      Because Plaintiff has failed to demonstrate a case or controversy

over which this Court can exercise its jurisdiction, the case must be

dismissed.

      Article III of the United States Constitution provides that “[t]he

judicial power shall extend to all Cases, in Law and Equity, arising under

this Constitution, the Laws of the United States, and Treaties . . . [and]

to Controversies . . . .” U.S. Const. art. III, § 2, cl. 1. This provision limits

federal jurisdiction to actual cases or controversies. See Babbitt v. United

Farm Workers Nat. Union, 442 U.S. 289, 297 (1979). For a court to have

jurisdiction, an actual controversy must exist both at the time the

complaint is filed and throughout the pendency of the suit. Already, LLC

v. Nike, Inc, 568 U.S. 85, 90–91 (2013).

      The Supreme Court first examined the case-or-controversy

requirement as it pertains to actions seeking declaratory relief in 1937:

                                       6
     The controversy must be definite and concrete, touching the
     legal relations of parties having adverse legal interests. . . . It
     must be a real and substantial controversy admitting of
     specific relief through a decree of conclusive character, as
     distinguished from an opinion advising what the law would be
     upon a hypothetical state of facts.

Aetna Life Insurance Co. v. Haworth, 300 U.S. 227, 240–41 (1937)

(internal citations omitted). Circuit courts applying Aetna over the next

seventy years routinely applied variations of a reasonable apprehension

of litigation test. The Sixth Circuit held that “in [declaratory judgment

actions], a justiciable controversy is made out upon plaintiff’s showing of

‘any indirect or implicit or covert charge of infringement or threat of suit

or any conduct or course of action from which any charge or threat could

be inferred.’” Robin Prods. Co. v. Tomecek, 465 F.2d 1193, 1195 (6th Cir.

1972) (citing Goodrich-Gulf Chemicals, Inc. v. Phillips Petroleum Co., 376

F.2d 1015, 1019 (6th Cir. 1967)). See also Norfolk Southern Ry. Co. v.

Guthrie, 233 F.3d 532, 534 (7th Cir. 2000) (“Where a declaratory plaintiff

files a complaint in anticipation of litigation by the declaratory

defendant, a case or controversy exists if the threat of such litigation is

real and immediate.”); Alta Air, Inc. v. Air Line Pilots Ass’n, 232 F.3d 218

227 (D.C. Cir. 2000) (holding that a reasonable apprehension of litigation


                                     7
was necessary for declaratory judgment claim to be justiciable); Spokane

Indian Tribe v. United States, 972 F.2d 1090, 1092 (9th Cir. 1992) (“If the

defendant's actions cause the plaintiff to have a ‘real and reasonable

apprehension that he will be subject to liability,’ the plaintiff has

presented a justiciable case or controversy.”). The Sixth Circuit’s

reasonable apprehension test includes subjective and objective prongs:

“The appropriate test is whether the course of action would be regarded

by a reasonable [person] as a [threat of suit] and was so regarded by the

party seeking declaratory relief.” 465 F.2d at 1196.

     In 2007, the Supreme Court held that these reasonable

apprehension of litigation tests conflicted with the Court’s earlier

precedents, including Aetna. Medimmune, Inc. v. Genentech, 549 U.S.

118, 132 n.11 (2007). The Court addressed the justiciability of a

declaratory relief claim brought by a licensee who continued to make

payments under an allegedly invalid licensing agreement, thereby

eliminating any apprehension of suit, reasonable or otherwise. The Court

nevertheless held that a case or controversy existed sufficient to confer

subject-matter jurisdiction. Id. at 137. The Court relied on its 1943

decision in Altvater v. Freeman, noting that “the requirements of a case


                                    8
or controversy are met where payment of a claim is demanded as of right

and where payment is made, but where the involuntary or coercive

nature of the exaction preserves the right to recover the sums paid or to

challenge the legality of the claim.” Id. at 131 (citing Altvater v. Freeman,

319 U.S. 359, 365 (1943)). The Court issued another rendition of the case-

or-controversy principles set forth in Aetna: “the question in each case is

whether the facts alleged, under all the circumstances, show that there

is a substantial controversy, between parties having adverse legal

interests, of sufficient immediacy and reality to warrant the issuance of

a declaratory judgment.” Id. at 127 (citing Maryland Cas. Co. v. Pac. Coal

& Oil Co., 312 U.S. 270, 273 (1941)).

     MedImmune did not entirely overrule the reasonable apprehension

test. As the Federal Circuit has recognized, “proving a reasonable

apprehension of suit is one of multiple ways that a declaratory judgment

plaintiff can satisfy the more general all-the-circumstances test to

establish that an action presents a justiciable Article III controversy.”

Prasco, LLC v. Medicis Pharmaceutical Corp., 537 F.3d 1329, 1336 (Fed.

Cir. 2008). In 2018, the Sixth Circuit embraced MedImmune’s “all the

circumstances” test without commenting on its effect on Robin Products.


                                     9
Hemlock Semiconductor Corp. v. Kyocera Corp., 747 Fed. App’x 285, 292

(6th Cir. 2017) (holding that the facts alleged under all the circumstances

did not show a case or controversy). MedImmune partially abrogated

Robin Products: a reasonable apprehension of litigation is sufficient but

not necessary to show a case or controversy in a declaratory judgment

action. However, the Robin Products’ test may—and in this case, does—

still inform MedImmune’s “all the circumstances” analysis.

     Other justiciability doctrines impact case-or-controversy analysis.

As the Sixth Circuit explains, the case-or-controversy requirement is at

the heart of both standing and ripeness doctrines. Kardules v. City of

Columbus, 95 F.3d 1335, 1343 (6th Cir. 1996). The Federal Circuit has

described MedImmune’s “all the circumstances” test as the sum of

standing, ripeness, and mootness inquiries. See Caraco Pharmaceutical

Labs. v. Forest Labs., 527 F.3d 1278, 1290 (Fed. Cir. 2008) (Citing Lujan

v. Defenders of Wildlife, 504 U.S. 555, 560 (1992); Abbott Labs. v.

Gardner, 387 U.S. 136, 149 (1967); and U.S. Parole Comm'n. v. Geraghty,

445 U.S. 388, 397 (1980)). In evaluating all of the circumstances of this




                                    10
case to determine whether it presents a case or controversy, the Court

will also examine standing and ripeness.2

     As the Supreme Court acknowledged in MedImmune, these

justiciability inquiries frequently “boil down to the same question.” 549

U.S. 118, 128 n.8 (2007). Standing requires a plaintiff to show an “injury

in fact—an invasion of a legally protected interest which is (a) concrete

and particularized . . . and (b) actual or imminent, not conjectural or

hypothetical.” Lujan, 504 U.S. at 560 (internal citations omitted).

Allegations of past injury do not generate standing to bring a declaratory

judgment action; a plaintiff must show “actual present harm or a

significant possibility of future harm.” Fieger v. Ferry, 471 F.3d 637. 643

(6th Cir. 2006) (internal citations omitted). Alleged future harm must be

“certainly impending.” Clapper v. Amnesty Intern., 568 U.S. 398, 401

(2013). In the context of declaratory judgment actions, ripeness doctrine

imposes the same requirement: that the “injury in fact be certainly

impending.” In re Bryan, No. 18-3557, 2019 WL 2489657, at *2 (6th Cir.

Feb. 19, 2019) (citing NRA v. Magaw,132 F.3d 272, 280 (6th Cir. 1997)).

     B.       Case or Controversy Analysis



     2   Nothing that has occurred in this case implicates the issue of mootness.
                                          11
     Here, the case or controversy, standing, and ripeness analysis all

result in a finding of no subject matter jurisdiction over Plaintiff’s case

for largely the same reason. Because Plaintiff cannot demonstrate a

reasonable apprehension of litigation at the time of filing, he cannot show

that litigation is “actual or imminent” or “certainly impending.” No other

circumstances exist to show a substantial controversy of sufficient

concreteness or immediacy. For this reason, the Court lacks subject

matter jurisdiction to hear this case.

     As an initial matter, Plaintiff’s failure to satisfy Robin Products’

reasonable apprehension of litigation test, though not dispositive, weighs

strongly against the existence of a case or controversy. Plaintiff alleges

“upon information and belief [that] Defendants assert and insist that

Blaszczyk . . . owns or operates ‘Cruisin’ Tiki® Vessel(s).’” (ECF No. 1,

PageID.13.) In particular, Plaintiff alleges that Defendants seek to hold

Plaintiff responsible for eight percent of gross revenues from six boats in

Michigan. (ECF No. 1, PageID.5.) Plaintiff alleges that “Defendants will

continue to assert and enforce their claims and demands for payment as

if that were true.” (Id. at PageID.13.) Plaintiff argues that litigation is

upon him, but the Court finds Plaintiff’s allegations insufficient to show


                                    12
actions by an “indirect or implicit or covert . . . threat of suit or any

conduct or course of action from which any . . . threat could be inferred.”

465 F.2d at 1196.

     The sum of Plaintiff’s allegations at the time of filing place

Defendants in a defensive rather than prosecutorial posture. To

demonstrate Defendants’ enforcement efforts, Plaintiff includes as

exhibits to his complaint two emails from Defendants or Defendants’

counsel. In one email, dated January 23, 2019, counsel for Defendants

writes to Plaintiff’s counsel that “your client began purchasing

unauthorized Cruisin’ Tiki vessels from one of our client’s former

licensees in New York, and thus decided to breach its licensing

agreement with our client.” (ECF No. 1, PageID.36.) Counsel further

writes, “It appears your client has purchased six vessels from the former

licensee, all of which were unauthorized for sale.” (Id. at PageID.36.) But

while the January 23, 2019 email notes the existence of the six boats in

Michigan, it is silent as to whether Defendants will seek to enforce the

Purported Agreement with respect to those vessels. In fact, counsel for

Defendants writes, “Cruisin’ Tiki would prefer to have an open and




                                    13
honest dialogue about your client’s purchases, and hopes to avoid any

unnecessary disputes.” (Id. at PageID.36.)

     It is telling that this email was written in response to a December

27, 2018 letter from Plaintiff’s counsel. (ECF No. 1-1, PageID.32.)

Plaintiff’s counsel writes that in light of Defendants’ additional franchise

disclosures, Plaintiff is “declining to buy a franchise and instead must

require a refund of the initial $5,000 ‘licensing fee’ within 30 days.” (Id.

at PageID.33.) To date, this communication represents the only monetary

demand made by either party with respect to the Purported Agreement.

Read in this light, Defendants’ January 23 email represents an attempt

to limit Defendants’ own potential liability: counsel for Defendants writes

that “Cruisin’ Tiki makes no representations or warranties and expressly

disclaims all warranties regarding the vessels that your client purchased.

Cruisin’ Tiki cannot certify the sea-worthiness, safety, or reliability of

any of the vessels.” (Id. at PageID.36.).

     Four months later, on May 1, 2019, Defendants emailed Plaintiff

that “in accordance with your license agreement we are sending this

notification for the monthly charter reporting procedure. . . . Reporting is

8% of all gross sales to include cash.” (Id. at PageID.42.) This email,


                                    14
however, makes no mention of the details of Plaintiff’s operation, the six

boats in Michigan, or an intent to bring litigation. It appears to be a form

email; it is signed by Defendants’ “Executiki” Assistant and is seven lines

long. Id.

      Plaintiff points unsuccessfully to two other alleged enforcement

efforts to suggest that a case or controversy exists. First, Plaintiff

construes Defendant’s Motion to Dismiss Pending Arbitration as an

attempt to enforce the Purported Agreement. (ECF No. 16, PageID.229.)

Defendants’ Motion to Dismiss—filed in response to litigation initiated

by Plaintiff—is not an attempt to affirmatively bring Defendants’ own

suit. In the current litigation, Defendants seek only to enforce the

arbitration provision; indeed, Defendants’ motion mentions neither boats

nor revenues. (ECF No. 10.) Second, Plaintiff points to a September 6,

2019 email in which Defendants request that Plaintiff “submit the

charter revenue report as outlined in the signed license agreement” for

“May, June, July, and now August 2019.” (ECF No. 20, PageID.254). This

new evidence cannot retroactively generate subject matter jurisdiction.

An actual case or controversy must exist at the time a complaint is filed

for a federal court to have jurisdiction. Already, LLC v. Nike, Inc, 568


                                    15
U.S. 85, 90–91 (2013). Defendant’s Motion to Dismiss was filed, and the

September 6, 2019 email sent, after Plaintiff commenced this suit.

Whether these documents show a case or controversy today is irrelevant

to whether this Court had subject matter jurisdiction when this case was

filed in May 2019.

     Plaintiff’s filings imagine a different lawsuit—one in which

Defendants are suing him for breach of contract. Plaintiff repeatedly

refers to claims or demands by Defendants that have not materialized

(and may never materialize):

      “There is nothing to support any kind of ‘legal certainty’ capping
       Defendants’ demands at $75,000 or less.” (ECF No. 16,
       PageID.227)
      The Court’s inquiry into jurisdiction “neglects to recognize the
       actual controversy and asks [Plaintiff] to help prove his
       opponent’s putative damages.” (ECF No. 16, PageID.222.)
      “If Defendants have their way . . . they will have 8% of the gross
       revenues of the six boats.” (ECF No. 16, PageID.228).

Regarding the Court’s Order to Show Cause, Plaintiff writes that the

“issues in the Order are so bound up with the substantive issues that

they do not allow for any approach except to proceed forward on the

merits.” (ECF No. 16, PageID.228.) But the merits of this case revolve

around whether the Purported Agreement violates Federal Franchise

                                  16
Regulations, an issue that could be determined without any analysis of

boats or revenues.

     The Purported Agreement imposes some affirmative obligations on

Plaintiff, but these obligations make Plaintiff’s apprehension of litigation

no more reasonable. At the Court’s September 26 hearing, Defendants’

counsel brought to the Court’s attention, for the first time, Section 5.1 of

the Purported Agreement. (September 26, 2019 Hearing, Transcript at

21.) Under the agreement, “Licensee agrees that it shall, during the Term

of this Agreement and any renewal thereof, use its best efforts to promote

and market the distribution and sale of such Charter Services in the

Territory.” (ECF No. 1-1, PageID.22.) Neither party cites to this provision

in their filings. The Purported Agreement does not define “Charter

Services.” It does not mandate that Plaintiff purchase boats, nor does it

describe, if Plaintiff were required under the contract to purchase boats,

how and from where Plaintiff should do so. Plaintiff has provided no

evidence that Defendants intend or have threatened to bring suit for

breach of contract for failure to perform.

     Plaintiff cannot bring Defendants’ claims for them, and any such

claims are neither immediate nor certainly impending. Plaintiff has


                                    17
failed to allege facts that would show a reasonable apprehension of

litigation. The evidence does not demonstrate conduct from which a

threat of suit may be inferred. While Plaintiff’s filing of this lawsuit

suggests Plaintiff had a subjective apprehension of litigation, a

reasonable person would not read a threat of suit into Defendant’s

communications prior to May 8, 2019. Robin Products, 465 F.2d at 1196.

     Under Robin Products, this analysis would be dispositive; after

MedImmune, the Court must consider whether all the circumstances

nonetheless demonstrate a controversy. 549 U.S. at 127. They do not.

MedImmune’s rearticulation of declaratory judgment cases and

controversies does not loosen constitutional requirements so far as to

include the present case. As the Federal Circuit explains, MedImmune

“did not change the bedrock rule that a case or controversy must be based

on a real and immediate injury or threat of future injury that is caused

by the defendants—an objective standard that cannot be met by a purely

subjective or speculative fear of future harm.” Prasco, LLC v. Medicis

Pharmaceutical Corp., 537 F.3d 1329, 1339 (Fed. Cir. 2008). Indeed,

despite the MedImmune plaintiff’s lack of apprehension of litigation, the

Supreme Court found a controversy because “a claim [had been]


                                   18
demanded as of right and . . . payment [had been] made, but . . . the

involuntary or coercive nature of the exaction preserve[d] the right to

recover the sums paid or to challenge the legality of the claim.” 549 U.S.

at 131 (citing Altvater v. Freeman, 319 U.S. 359, 365 (1943)). This case

deviates from a traditional anticipation of suit declaratory action in the

opposite direction than did MedImmune—here, no claims have been

demanded as of right, and no payments have been made. Plaintiff

presents no circumstance that can support jurisdiction given a lack of

reasonable apprehension of litigation. Examining the current case

through the jurisdictional lenses of standing and ripeness affirms this

conclusion.

     1. Standing

     Plaintiff does not have standing to seek declaratory relief.

Plaintiff’s pleadings hint at several potential injuries for the purposes of

standing, but none withstand judicial scrutiny.

     Plaintiff paid Defendants an initial fee of $5000 upon signing the

Purported Agreement. (ECF No. 1 PageID.10.) Past injury cannot

support standing for declaratory judgment claims, Fieger v. Ferry, 471

F.3d at 643, nor does Plaintiff’s complaint seek to recover this fee.


                                    19
      Lost revenues also do not give rise to standing here. Plaintiff claims

that “Defendants’ efforts seek to require [Plaintiff] to take steps to

encumber, tie up the usage of, and essentially eviscerate the value of [the

six] boats.” (ECF No. 1, PageID.5–6.) In Plaintiff’s response to this

Court’s Order to Show Cause, Plaintiff writes that “he does not own or

operate those six boats and will not do so unless and until this matter is

resolved.” (ECF No. 16, PageID.228.) To the extent that Plaintiff abstains

from commercial activity for fear of enforcement, any economic loss he

suffers is self-inflicted. “[S]elf-inflicted injuries are not fairly traceable”

to Defendants’ actions and do not give rise to standing. See Clapper v.

Amnesty Intern., 568 U.S. 398, 418 (2013).

      The alleged future enforcement of the Purported Agreement also

cannot create constitutional standing. Because Plaintiff lacked a

reasonable apprehension of litigation, he cannot demonstrate this

enforcement to be imminent or certainly impending.

      2. Ripeness

      For similar reasons, the case is not ripe for judicial review. The

Sixth Circuit in Kyocera examined the ripeness of an action seeking

declaratory relief from a contract acceleration clause when litigation was


                                      20
not imminent. 747 Fed. App’x 285. The court found that, even though the

defendant had “referenced its rights . . . and invoked them against

different buyers,” the prospect of plaintiff’s liability was too remote to

generate a controversy for the purposes of a declaratory judgment action.

Id. at 292. Specifically, “the chain of contingencies necessary to trigger

the contracts’ acceleration provisions shows that the controversy here is

hardly ‘immediate’, and that Kyocera’s prospective liability under the

acceleration provisions is not ‘certainly impending’.” Id. at 292 (citing

MedImmune, 549 U.S. at 127 and Clapper v. Amnesty Int’l, 568 U.S. 398,

409-10 (2013)). Here, Defendants have referenced their rights but have

not invoked them against Plaintiff in a concrete way. The parties’

communications prior to this suit demonstrate a commitment to finding

a non-legal resolution to their disputes. As in Kyocera, Plaintiff’s liability

with respect to the revenue provisions of the Purported Agreement

requires a chain of contingencies: Plaintiff would need to own or operate

Cruisin’ Tiki vessels, Defendants would need to demand revenue

payments, Plaintiff would need to refuse, and Defendants would need to

sue. Thus, Plaintiff’s prospective liability is not “certainly impending,”

and the case is not ripe.


                                     21
     A 2008 case in which this Court found a case or controversy wanting

provides an apt comparison. In World Religious Relief v. Gospel Music

Channel, a media broadcaster sought declaratory relief that it was not

infringing against a television provider through its use of the phrase

“gospel music.” 563 F. Supp. 2d 714 (E.D. Mich. 2008). Before the plaintiff

filed suit, the parties had exchanged a series of letters and engaged in

one telephone conversation. Id. at 715. Neither party explicitly

threatened litigation, though the defendant wrote that plaintiff’s

advertisement “infringed Defendant’s marks and constituted ‘violation of

both federal and state trademark laws, as well as unfair competition and

dilution of Defendant’s marks.’” Id. The Court’s assessment of those facts

could very well describe this case:

     At the time of the filing of this litigation, the parties had only
     exchanged three letters. The prospect of litigation was not
     mentioned by either party, and Defendant's tone in its letters,
     while protective of what it perceives to be its legal interests,
     was certainly not threatening. In fact, from the letters, it
     appears that Plaintiff became unnecessarily defensive early
     on, misstating or misinterpreting statements made in
     Defendant's letters for the sake of this action.

Id. at 716. The Court concluded that “the parties' correspondence

was insufficient to create an actual controversy, of sufficient


                                      22
immediacy for conferring jurisdiction.” Id. at 716. Here too, the

exchange between parties prior to filing does not demonstrate a

case or controversy. Plaintiff’s claim for declaratory relief must be

dismissed.

     By extension, the Court lacks subject matter jurisdiction to hear

Plaintiff’s claim for injunctive relief as well. Plaintiff seeks to enjoin

Defendants’ from attempting to enforce the Purported Agreement, relief

which would only be appropriate upon a finding that the Purported

Agreement is void. Where an injunction is predicated on a declaratory

judgment, as is the case here, standing (or lack thereof) to pursue

declaratory relief is dispositive of standing to pursue injunctive relief.

ACLU v. Nat. Sec. Agency, 493 F.3d 644, 652 (6th Cir. 2007). Similarly,

if a claim for declaratory relief does not present an Article III case or

controversy, neither can the corresponding claim for injunctive relief.

Plaintiff’s case must be dismissed.

     C.      Amount in Controversy Legal Standard

     Even if Plaintiff could demonstrate a constitutional case or

controversy, this case must be dismissed for failure to satisfy statutory

jurisdictional requirements. “The existence of an Article III case or

                                      23
controversy is not itself enough to open the federal courthouse door. The

plaintiff must also show that the court has subject-matter jurisdiction

under a relevant statute.” Commodities Export Co. v. Detroit Intern.

Bridge Co., 695 F.3d 518, 525 (6th Cir. 2012). Plaintiff invokes this

Court’s diversity jurisdiction under 28 U.S.C. § 1332, which grants

federal district courts original jurisdiction over civil actions “where the

matter in controversy exceeds the sum or value of $75,000.” “Unless the

amount in controversy was present on the date the case began, the suit

must be dismissed for want of jurisdiction.” Gardynski- Leschuck v. Ford

Motor Co., 142 F.3d 955, 958 (7th Cir 1998).

     In actions seeking declaratory or injunctive relief, “it is well

established that the amount in controversy is measured by the value of

the object of the litigation.” Cleveland Hous. Renewal Project v. Deutsche

Bank Tr. Co., 621 F.3d 554, 560 (6th Cir. 2010) (quoting Hunt v. Wash.

State Apple Adver. Comm’n, 432 U.S. 333, 347 (1977)). Applying this

principle, the Sixth Circuit has held that “where a party seeks a

declaratory judgment, ‘the amount in controversy is not necessarily the

money judgment sought or recovered, but rather the value of the

consequences which may result from the litigation.’” Freeland v. Liberty


                                    24
Mut. Fire. Ins. Co. 632 F.3d 250, 253 (6th Cir. 2011) (internal citation

omitted). When a plaintiff challenges the validity of a contract, the

amount in controversy may include future payments under the contract.

Heyman v. Lincoln Nat. Life Ins. Co., 781 Fed. App’x 463, 474 (2019).

Mere possibility of future benefit or cost is not enough; any benefit or cost

must “flow[] directly and with a fair degree of probability from the

litigation, not from collateral or speculative sources.” Kheel v. Port of N.Y.

Authority, 457 F.2d 46, 49 (2d Cir. 1972). While exact precision is not

required, the value of declaratory relief must be “sufficiently

measurable.” Chrysler Group v. S. Holland Dodge, Nos. 10-12984, 10-

13290, 10-13908, 2015 WL 4429456, at *4 (E.D. Mich. July 20, 2015)

(citing S. Fla. Wellness, Inc. v. Allstate Ins. Co. 745 F.3d 1312, 1316 (11th

Cir. 2014)); Goldsmith v. Sutherland, 426 F.2d 1395, 1398 (6th Cir. 1970).

      “To defeat diversity jurisdiction, ‘it must appear to a legal certainty

that the claim is really for less than the jurisdictional amount.’” Charvat

v. GVN Mich., Inc., 561 F.3d 623, 628 (6th Cir. 2009) (citing St. Paul

Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938)). Although

plaintiffs often do not seek to recover claimed sums in actions for

declaratory relief, the Supreme Court has affirmed the application of the


                                     25
legal certainty test to object of the litigation analysis. Hunt v. Wash. State

Apple Advertising Com’n, 432 U.S. 333, 348 (1977); see also Woodmen of

the World v. Scarbro, 129 Fed. App’x 194, 196 (6th Cir. 2005) (remanding

to district court to apply legal certainty test to amount in controversy for

action     seeking    declaratory     relief).   Here,    Plaintiff’s    complaint

mischaracterizes the amount in controversy; the Court finds to a legal

certainty that the amount in controversy is zero, and the case must be

dismissed.

      D.     Amount in Controversy Analysis

      In this case, the object of the litigation is a “Purported Agreement”

between the parties. (ECF No. 1, PageID.5.) Applying Cleveland Housing

Renewal Project, the amount in controversy is the value of the Purported

Agreement. 621 F.3d at 560. Applying Freeland, that value is to be

determined by calculating the value of the consequences to Plaintiff that

may result from this litigation.3 632 F.3d at 253. Plaintiff seeks



      3  While the Sixth Circuit has not formally held whether such calculations
should be made from the perspective of a plaintiff or a defendant, Northup Props.,
Inc. v. Chesapeake Appalachia, LLC, 567 F.3d 767, 770 n.1 (6th Cir. 2009), the court
has noted that “it is generally agreed in this circuit that the amount in controversy
should be determined ‘from the perspective of the plaintiff, with a focus on the
economic value of the rights he seeks to protect.’” Smith v. Nationwide Prop. & Cas.

                                         26
declaratory relief naming the “Purported Agreement” null and void and

injunctive relief prohibiting Defendants from enforcing it. (ECF No. 1,

PageID.17.) Applying Heyman, the value of the consequences that may

result from this litigation is thus the present value of potential future

payments that Plaintiff would be obligated to make under the agreement.

781 Fed. App’x at 474. The Purported Agreement grants Plaintiff “an

exclusive, non-assignable right and license to operate a commercial

charter operation of a CRUISIN TIKI® VESSEL” on “the United States side

of Lake St. Clair.” (Id. at PageID.21, PageID.28.) Plaintiff is required by

the agreement to pay “a fee of 8% of charter revenue derived from using

the Cruisin’ Tiki® intellectual property, website, brand name, marketing

materials and Charter software applications.”4 (Id. at PageID.29.) The




Ins. Co., 505 F.3d 401, 407 (6th Cir. 2007) (quoting Woodmen of the World v. Scarbro,
129 F. App’x 194, 196 (6th Cir. 2005)).
       4 Plaintiff’s affirmative obligations to “promote and market the distribution

and sale of such Charter Services” (ECF No. 1-1, PageID.22) are irrelevant to the
amount-in-controversy calculation; neither party attempts to argue otherwise. The
value of consequences flowing from judgment cannot include the amount Plaintiff
would owe in a breach of contract suit for failure to perform. Making that calculation
would require the Court to imagine, from a single sentence with undefined key terms,
a hypothetical future lawsuit that may never develop. Any calculated amount would
be speculative, Kheel, 457 F.2d at 49, and not sufficiently measurable, Chrysler Group
v. S. Holland Dodge, 2015 WL 4429456 at *4.


                                         27
question for this Court, then, is how to measure “a fee of 8% of charter

revenue,” given the facts alleged.

     Plaintiff alleges that Defendants seek to enforce the Purported

Agreement with respect to gross revenues from “six boats in Michigan.”

(ECF No. 1, PageID.5) Plaintiff alleges that “Defendants insist that the

duration of the Purported Agreement extends for at least another 5

years.” (Id. at PageID.5.) Plaintiff would measure “a fee of 8% of charter

revenue” by projecting fees under the Purported Agreement as applied to

the six boats in Michigan. By extension, Plaintiff alleges

     all that is necessary for that fee to exceed $75,000 is that the
     annual fee average more than $15,000, which equals 8% of
     $187,000 per year in gross revenues or approximately $32,000
     per boat per year. Based upon similar summer hospitality
     businesses, and upon information and belief, average per-
     vehicle gross revenues in the relevant market exceed $32,000
     per year.

(Id. at PageID.6.)

     While such a straightforward calculation is tempting in its

simplicity, it would be improper to include in the amount in controversy

any future payments of a fee of 8% of charter revenue with respect to the

six boats in Michigan. Plaintiff does not allege—and in fact denies—

ownership of the six boats in Michigan. Plaintiff has not yet paid any fees
                                     28
or charter revenue from the six boats to Defendants. Nor does it appear

from these facts that Plaintiff will ever pay charter revenue fees,

regardless of the outcome of this lawsuit. Thus, the Court cannot

determine the amount in controversy by projecting revenue payments

under the Purported Agreement with respect to the six boats that

Plaintiff does not own or operate.

     Where other federal courts have calculated the amount in

controversy using licensing fees from particular property in similar cases,

the contract unquestionably applied to the relevant assets, and one party

had paid licensing fees for years prior. In DAKDT, Inc. v. All Green

Acquisition Corp., the court addressed the amount in controversy in a

dispute over the validity of a twenty-year licensing agreement between

two lawn care businesses. No. 1:06-cv-076, 2007 WL 1875536 (D.N.D.

June 28, 2007). The plaintiffs had paid licensing fees for nine years before

bringing suit. Id. at *1. The court determined that the amount in

controversy for claims for declaratory relief included the annual licensing

fees for the remainder of the agreement. Id. at *5. The court noted that

“these costs would flow directly from an adverse declaration by the Court

and such costs are reasonably calculated based upon past fees and the


                                     29
life of the licensing agreements.” Id. In Eisler v. Medicine Shoppe Int’l,

the court held that the amount in controversy in a case seeking rescission

of a licensing agreement between two pharmacies was “the value of the

contract between the parties, or, the value of the license fees that the

Plaintiffs are obligated by contract to pay to Defendant throughout the

term of the Agreement.” No. 405-cv-2272, 2006 WL 415953, at *2 (E.D.

Mo. Feb. 21, 2006). In that case, the plaintiff had paid licensing fees for

eight years before filing suit. Id. at *1. The court noted undisputed

evidence in the form of an affidavit calculating future fees to find that “a

conservative estimate of the value at issue is $163,177.00.” Id. at *2. In

Barbuto v. Medicine Shoppe Int’l, the court similarly addressed a claim

for declaratory relief regarding the validity of a licensing agreement

between pharmacies. 166 F. Supp. 2d 341 (W.D. Penn. Oct. 4, 2001). The

plaintiffs there had paid licensing fees for eleven years before filing suit.

Id. at 343. The court concluded that declaratory relief in plaintiffs’ favor

“would allow plaintiffs to cease paying MSI licensing fees in excess of

$75,000 for the next 8 years.” Id. at 345.

     In each of these cases, the licensing agreement applied without

question to the asset described within the licensing agreement. Here,


                                     30
Plaintiff alleges that the six boats are not relevant to the Purported

Agreement. (ECF No. 1, PageID.5.) Plaintiff further alleges that

Defendants “errantly believe that [Plaintiff] owns or operates” the boats.

(Id. at PageID.6.) Plaintiff alleges that in 2018, “Defendants did not

charter any boats or provide services to Blaszczyk.” (Id. at PageID.11.)

Plaintiff alleges that “throughout the relevant time period and

continuing at least until the filing of this [c]omplaint, Defendants know

and have known that Blaszczyk is not chartering any boats from them,

and thus there are no ‘charter revenues’ for Defendants to properly

demand from him.” (Id. at PageID.13.) In response to this Court’s Order

to Show Cause, Plaintiff made explicit what was suggested in his initial

complaint: Plaintiff “does not own or operate those six boats and will not

do so unless and until this matter is resolved.” (ECF No. 16, PageID.228.)

     Thus, the amount of revenue from any boats is currently irrelevant

to calculating the amount in controversy in this case. Although Plaintiff

provided an affidavit in which he states that “gross revenues of the six

boats during the summer season as of August 2019 exceed $400,000,

(ECF No. 16, PageID.236), that revenue is not, according to Plaintiff’s

complaint, attributable to him. Nor had Defendants, at the time of filing,


                                   31
taken or threatened legal action against Plaintiff with respect to those

revenues.

     In the only case this Court could find in which a federal court

upheld diversity jurisdiction where a party to a licensing agreement had

yet to make any payments under the agreement, the contract in question

included a guaranteed royalties clause. In Candor Hosiery Mills v. Int’l

Networking Grp., the court addressed the value of future royalty

payments in a licensing agreement between a hosiery company and

licensing-agent. 35 F. Supp. 2d 476, 480 (D.N.C. 1998). Although the

plaintiff had not made any licensing payments at the time that the suit

commenced, the court relied on the licensing agreement’s “guaranteed

royalties” and “ample evidence . . . that these guaranteed minimums are

in fact a good yardstick for measuring the minimum value of the alleged

representation agreements” to find that the amount in controversy

requirement was satisfied. Id. at 481. By contrast, the Purported

Agreement includes no such clause.

     Here, “the value of the consequences which may result from the

litigation” is zero. Freeland v. Liberty Mut. Fire. Ins. Co. 632 F.3d 250,

253 (6th Cir. 2011). If Plaintiff does not own the boats, payments of eight


                                    32
percent of charter revenues will not flow from this Court’s ruling on the

validity of the Purported Agreement. If Plaintiff wins, and the Court

grants declaratory and injunctive relief, Plaintiff will pay Defendants

nothing. If Plaintiff loses, and the Court finds the Purported Agreement

to be valid, Plaintiff will pay Defendants eight percent of charter

revenues, which amounts to eight percent of nothing. See Leonard v.

Enterprise Rent a Car, 279 F.3d 967, 973 (11th Cir. 2002) (“The plaintiffs

in this case have always been free to refuse to purchase the insurance

offered by the defendants. Whether or not an injunction is granted in this

case, the plaintiffs will be able to avoid paying for the insurance.”)

     Plaintiff cites to Jadair, Inc. v. Walt Keeler Co. for the proposition

that fees of eight percent of gross revenue from the six boats may

nonetheless be included in the amount in controversy. See 679 F.2d 131

(7th Cir. 1982). There, the Seventh Circuit held that where a plaintiff

seeks “a declaration of nonliability as to any and all [of the defendant’s

claims . . . the amount in controversy must be what [the defendant] could

possibly recover.” Id. at 132. But in Jadair, the defendant had

affirmatively brought or clearly intended to bring claims. Id. (“Keeler

says it has additional claims for $9,300 in consequential damages, or for


                                     33
rescission and restoration of the contract price.”) Here, Defendants’

claims remain hypothetical. See Battenfeld Soccer, Inc. v. Amer. Indoor

Soccer Ass’n., Inc., 02-CV-0041E, 2002 WL 1628067, at *2 (W.D.N.Y.

June 6, 2002) (holding that a “potential claim . . . is too speculative to be

considered for purposes of determining the amount in controversy”).

     Because no fees of eight percent of gross revenue from any boats

will result from this Court’s ruling, no revenues can count towards the

amount in controversy. The value of the object of litigation is zero, the

amount in controversy is zero, and the complaint must be dismissed for

lack of subject matter jurisdiction.

     E.    Discretion to Decline Jurisdiction

     The Declaratory Judgment Act, 28 U.S.C. § 2201, confers

discretionary jurisdiction on district courts to determine the propriety of

a request for declaratory relief independent of threshold subject-matter

jurisdiction requirements. Wilton v. Seven Falls Co., 515 U.S. 277, 282

(1995). The exercise of this discretion is guided by a five-factor test. See

Grand Trunk W. R.R. v. Consol. Rail Corp., 746 F.2d 323, 326 (6th Cir.

1984) (detailing that inquiry).




                                       34
     Plaintiff does not cite to the Declaratory Judgment Act in his

complaint. (ECF No. 1.) He brings his suit under the Florida Deceptive

and Unfair Trade Practices Act, which provides that

     [w]ithout regard to any other remedy or relief to which a
     person is entitled, anyone aggrieved by a violation of this part
     may bring an action to obtain a declaratory judgment that an
     act or practice violates this part and to enjoin a person who
     has violated, is violating, or is otherwise likely to violate this
     part.

Fla. Stat. § 501.211(1). The statutory language speaks neither to a court’s

power to grant declaratory relief nor to whether such authority would be

discretionary.

     Because lack of subject jurisdiction mandates dismissal of this case,

the Court does not address the question of whether it would have

discretion to decline to exercise its jurisdiction over Plaintiff’s state law

action for declaratory relief.

     III. Conclusion

     For the reasons set forth above, Plaintiff has failed to demonstrate

a reasonable apprehension of litigation or pointed to litigation that is

imminent or certainly impending, and thus Plaintiff has not shown a case

or controversy for purposes of Article III. Because Plaintiff’s lawsuit does


                                     35
not present a constitutional controversy, it follows that the amount in

controversy must be zero—a conclusion confirmed by valuing the object

of the litigation.

      Accordingly, the Court lacks subject matter jurisdiction over this

case, and Plaintiff’s complaint is dismissed without prejudice.

      IT IS SO ORDERED.

Dated: November 26, 2019                s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge




                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court=s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on November 26, 2019.


                                        s/William Barkholz
                                        Case Manager




                                   36
